Order filed October 1, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00481-CV
                                    ____________

                           DENIS J. SIMON, Appellant

                                          V.

TEXAS DEPARTMENT OF AGING & DISABILITY SERVICES, Appellee


                     On Appeal from the 11th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-17747


                                    ORDER

      This is an appeal from the trial court’s order signed March 4, 2012, granting
appellee’s plea to the jurisdiction and motion to dismiss. The clerk’s record was
filed July 22, 2013. The official court reporter informed this court that no record
was reported in this case. Therefore, appellant’s brief was due August 2, 2013. No
brief or motion for extension of time has been filed. In addition, the appellate filing
fee in the amount of $175.00 has not been paid. Accordingly, we issue the
following order:
      Unless appellant files his brief and pays the appellate filing fee to the clerk
of this court on or before October 15, 2013, the court will dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).

                                  PER CURIAM




                                         2